PER CURIAM.
Unusual, or, rather, extraordinary in the sense of being contrary to the Code and rules regulating procedure, as is granting a motion to open a default already denied by one justice and brought without leave before another upon similar and insufficient papers at best, this court may not entertain this appeal, be*302cause, under the present statute, no appeal may lie in the first instance from an order opening a default and vacating a judgment entered therein. Section 257, p. 1563, c. 580, Laws 1902.
Appeal dismissed, without costs.